internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-139064-02 date date legend company state shareholders trusts a b c d plr-139064-02 e dear this letter responds to a letter from your authorized representative dated date as well as additional correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent facts company represents the following facts company was incorporated on a under the laws of state and elected under sec_1362 to be an s_corporation effective b on the advice of their financial planner and their attorney shareholders formed the trusts in late c to which they transferred portions of their company shares on d the trusts are not permitted shareholders of an s_corporation under sec_1361 the termination of company’s s_corporation_election due to the transfer of stock to ineligible shareholders was discovered by an accountant as he was preparing the e tax_return for one of the shareholders neither company nor shareholders were aware that the transfer of stock to the trusts would terminate company’s s_corporation_election company filed form_1120s u s income_tax return for an s_corporation for its e tax_year and shareholders filed form sec_1040 u s individual income_tax returns for the same year consistent with company being an s_corporation the trusts were not treated as shareholders company shareholders and the trusts agree to make adjustments during the termination period consistent with the treatment of company as an s_corporation as may be required by the service law except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in plr-139064-02 sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien plr-139064-02 conclusion based on the facts and representations submitted by company we conclude that the termination of company's s_corporation_election due to the transfer of company stock to the trusts was inadvertent within the meaning of sec_1362 consequently we rule that company will continue to be treated as an s_corporation from d and thereafter unless company's s election otherwise terminates under sec_1362 as a condition for this ruling shareholders must reacquire the company shares now held by the trusts within days of the date of this letter and the trusts must not be treated as shareholders for any time they held these shares accordingly shareholders must include the prorata share of the separately and nonseparately computed items attributable to those shares in their income as provided in sec_1366 make adjustments to the stock basis of those shares as provided in sec_1367 and take into account any distributions with respect to those shares as provided in sec_1368 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding company's eligibility to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
